Gaunt TW Ee Sty; Ape PASH 61 Filed 07/10/20 Page 1 of 12

208, PLArNI-E ALRGIES AND TA Ran toeATES Ay ARCECEN GI PAA anaris | THUR 799
AD _PLAZINTEP LE Lk MBB Been or A TEAS BA PERSONA Wits BRINEEIT ENons PONTESTEN
__BY STATIAR Sunk: AS TITLE. NIL, OF TH CNEL AERTS 42T BRL, UFTLH Prasare PTsajeinq-
_ Intra PERO Tap Rae NATION OATAIN OR AB ATEN
AB, PLicNTLAe Ri Bs Gj2§ Ts BR A Wer BER apn HARE QnoTpor iD Lass Basen Plpcenpcre Rez,
—Phacnscare HQ, “AND ALLEGE SNe BEL BELTE PS PLALATL EPH 7 Ve nea DLO_DARK 3 KIN Bp-
AM MALE SPounD} Pound Ge --LiEnoge oe mC CTC REN of Ture Sun’ CliaRal”: 1 PlAgwierr
me A ACKnBWLED RE Foun terry LeAnn of HOC ar THe Sun ural. | Bes hET AA...
_ __OFFERTAL Stivae 110%; S@ETROL UMPIRE SENUE (ISG 4 Fos Tai) 4oun Vole LewAghle SPR Le T4LS
__UN Guest stan meny QualZereo, ‘PLAtas NICLPP ALLE GBs. 7s SUFFERED Fram Same foams oF AN
VERS EmPiaym in (Rize, Moane se Keitersus Phat Ee, MEDLUL SARI FN D RGTalatioy
3 PER RETALTATEON DEFENDANT Con Duet pea URAB? \Aihiepee ATHER TNE TES Zi Szeilar
SZPUITRD NEPAD PRaiaey SRM Lhee. N- OkParn TUNITERS | Wihbo™._ AYE AeT A Pranzeriee Si) UGS
____YaUNBBR sane Léss QuePLLeLen, PlLératree was cINALEN Out RETAMLATA My AaTToNs _
___ EAR: INTENTIONAL ,ZAApTzaNtL, AND Dau REeulAt Livy /
oz ON 2 ok ARMA 11,47, 195 12413, 185 A BAT HAMS dF, OIA Baleld TEMG: i083 failed AY
133,909 13,00), Act 7) 305 31h. das” “Ba as.205 5.4, 5 “Stek “vl DEPENDANT 'k, ‘DELS St -
-_ Mporaal AIRBSTER bzS AREMTAATE EN ABATINST PLACNTLEP AEN TEnstiesitiay AN! AN \Fan ap
RATION L RRASAN | nan’ MEDTiSs PRAM 1, RETALEATION T 0 PEN ALIZE PLAINTI fan _
cana MuNEOATEONS WITTY ALT LabcecTctee,, DEFENDANT DblIsMit Avrlanagre Laren PLATNLFE
RIGHTS Ale Man's PEE Egaal. PoTeerten Sh". | yah Ariens JEN TT SBE 24135) 37-4Y 1h 73
268, SAME EVENTS: De ees, Deidsnd WHEE 2. tle TINE THe SAME STAR ALL
_ Phavid iene MBOLAGL AAWIE fom Aid OTHE? EMITTERS EX(PDEALLY WHITE GNaiites fe NE
Pub 2 BEBO. oN WN Net MROLEAL. REMSONE 4 Ape HARE, RET ALLA oN EN ALD Fen. Gant ivn-

 

 

 

 

 

 

—__AINTEER. ‘RewiiT 7 oF Awl. F PAETERCRON Can RANTPED DER ith Avene MENT ee
ab DN on Neat 10,117 Hemazl Feeruney 94/7: \ DBFENOANT A), 1, Bowes ARB Blaal< |
__ UNIT net eee, HDUSTNS “KBD NO RATIONAL BBASON, TARBETRO, ZN TRA ToNAlLy OTS
_ etAtivanATeo AGét sy F. Ar nate, An) KETALLATEO AaGLIVST Place & Basen BN Bip
Ast, SA EVENTS. Housrné,. DeFENDAN DANT Baw hrs ASSIBNED ALL OTHER I TINMATES ES
_ PESTelLy WIHLTE INMATES FTE. Qi/i oF THEIR. CHeLse UPSN REQUEST, RVIEIN INET
___ For. bkNonLAngs pr DF THEE REG Te FLGONTLFF HERLTE BAGED ONAN PENoLsarcd. INTE. AEST
t,t RAVE, RETALIAT LAO PENALTY Fark Cann) UNTEOTIONG WITHAUTHOPEIZES, DP |
204. Same _BvénT |! DEEN E PANT, Bowes HRT Lainie’, UnsLATan Chaat aft BEBITS -ArdaniSTLTUUE
(EIR: 304-307 339-333) 394) 397, 399
OEE PRATER TIEN: VEALATEON PER Pua ith Aig MENT Tape Polo- Hod, 1g 414) Way ied
924. QA) a NEBR fai, 17 ~ TRROUCH AR BIS AG Rei tézous. Pras tet, DEFENCE Wi, Bouse
Bas Par No BA rrossh ABASONS RETALTATED FENTENT Eo mally DZS oy Bt ey gp RANIST
| PLAEN TIPE Basen on) RAUE-NeA pe taser) SRE NON SII S97, SIAN, SHE SRM
BIWSAME BVENTSS DEPENDANT, Bowes an a MALY Baszs. Su Rise goRi oD Lez
ED. PRoak Qouvet RPP AARC Asuna. ORDERS /ANO an, SMC- Som ERSET Abba VED EXCEPT

Q% aej au- O2] Aw CIERK U.S. DISTRICT COURT
A ~ We. Bw ~~ WEST. DIST, OF PENNSYLVANIA ~

 
Case _3:19-cv-00196-LPL Document 61 Filed 07/10/20 Page 2 of 1
Ton Par Rex PREP BRTy BANS ZO RK TAANATE CELL /2 SPRATALLY WHTE EN wweties TREC

LEQre ns FpaPRISTy , Btsis O 2NNON PRN oho tte pagans, 1A: ABLceront Abi Te PS, Aree

PIN &LTY Fak Ba nevis NOUETIONS INET it MUTHOPLTY DEPENDANT NT BATES HIENTAL O% RE.
__brerevs LITRAATA RE BY USIE OF TH snest ABSTATE eM Bans ORME OANT, KB ain FS.
__ QELS Cans 7u ye BAunl eozeston vital TION fe Yh AMENDMENT * 18. Said

9). Ovtoe Ni A$, 3,17 ON S0ENe To Carp! Bei reious PAYS: TEE, AE PeNoANT 2

MAUST, Ob QHAPLAZN Supeavised * Fah Nia AATzonel. REACONS | R rALIATED FEN ENT ESN)
a 7 a Ne SEE- "A534. ‘AU -AGi) ed, 3 37- hes "3907 392; 3%6°39S;,

LY _DIeQREMENATRD. GaAZNST. PLasnrxpe =~ 349/380 -293) tha Habs oT HOB,
a, SAME By ini DE PENO Aer MAUST ON A DALLY BASTS Sute ESPully PANWIDRO io
BRATURE Te ALL OTHER IN LWT PES Bepecs Ally TN mairies oO Alan REPTIAGN RB-
__bTatave Berreps Wire favre, WETS LA PRETIGUAR, RASIED ON BAR pal
___STHI2R Bren PE eno saroRi RBREONS, 7, x. RiELTAceans WEL TIES | ATALIATION.  PENRIAY
Fe, Co ras INECATI SS NG | rent Burda naT PLIES, DEFEND itetT MRA MAAST DENTE B VALNTIEP
__ AR térous LETeAdTuRR BY 42 USISoF THE Mer RerkasrzyR WRANS 0) EPR =
ANT, MAUST ARTIONS GanrSTLTUTIES Eaual Protectan VO LAT Eon S SPER 14th Acc
8/3, AN oh NEAR 7, Lb ,j5 ONGexN2 unrel Aedes iaNMENT DENTAL of: BA~p be Sak EN
paver. BRI ESAGIN UE Syer ew), DBFENB ANT, SAKA, “QpTEN AINE BAHN Apr FoR Ne ‘RET
—_ ToNa&a thls RZ GSONS TAAMETED Ape arkD ALNTENTION LY Dag pr AZN ITED A ABAENSY

_ PLGINTIFE a a
aly, SAME. EVENTS: Shaky Roa psefz0 - THR Timely suanterten ARLEN! RN egg, aft n ALL oni oTlige
= TNMATES SUbel SSE ti bhY  BASieD ane NOY PRNDIa QraHil - RESON S | | Bp RADE, AETALLOTION, |

PENALTY Fae, Sai riuNIGA rros Wirt Aida OL ILS, DEFENDANT, 3 ShAA Orn NOT + Pha tess 1D

Wane ERO Of PLGENTAPE Tz IELy SUE DALIT. a.anatvanae et AL _REBUE STED

 

 

 

 

 

 

 

ten Pee. hab 2 5 meinds WWNE .
ate, ONaR NEan 4 bt, f GaTnig » UNTZL 1 RIE ASSrOKIE yp OR FENDAAT, R SINYDER, Qk-

_ LU YSETY. GRETA Jie sak Far Nd AATronnh ARASONS uta eT Fue Te Lz /aNTENT-

— SBE’ -ASlo}
_SaN ALLY DTSehi mr NATED nN BAacNst PLAINTIFF ( ago" a3 Soh 3 Holy, Ea Co

4b, SAME. EVENTS & DEPENDRNT, Sky DBR Suscssisally THRDASHOAT THI Qa4rs OF TEN
__bAfe oN A Dazly Baste Aavroed SAFETY for ALL OTHER INMATES, BSPBATALLLY WH
_ Digs IN MNHTES, BASED ON NaN Panola Brel 7, @, RARE, RELIALONS }S elzers _ PENGL Ty. Fae.
Cay PE TN WHES se MAA TIES | OE EFEND Aes S SNYDE, ATHED---REETIED Pann
WW. | PLE NETES 3 Ta Supcigesially seni Pécs Aeirecas Books, DEPENnaNT

BA HeTANS re TIUTE PAUL PROTEATION VoslLATIoN Par [adi Ain entoanenr, ae a
1. Duron Tie 20/4 FeoT Bale Skason DEFENDANT, R. PES CHa ak, ACTIVITIES SPaenAL -

one En Pisr MENT; ‘Fo No fh ATEOAl: Bo ZEON S ANTANEreN al) y “Tanaeree Abraltateo
- Orsaes MIN ATE) Aanenst PLALNTAPR a *% 7 398 5 380-585 J700-~ 75 Hole; 7; U8
Al’, SAW ENENTS*: DURING Mor THAN Cane) ENTIAL EN TEAL DEFENDANT, PES—

aM, ANSPY BE AaUsiE PLALNTIAE SUED HEA, PLAINTIFF & DARK SIKIN BLAgs. NO Le

ALY pAVEN. Sa mutt 78 SE ra » AUTO 1388, Ane. PLASNTLP Hab, ABP ENON PESOH-
_By pass. Harn PF To.

Rasd:l If-0y- 20/94 — a nn
Rs SIGN LIgss 3 wf eke OR RLS Bh 1. ABGUMRENL, 6: haat R7EO, PA fi ines , EVE Ww OANA ET
Ed A308 REMAT Shrek PORTORYED FLAINTECF As B Dem WETTAD ANTIQUE, ofr “pTany; OE -
__ PENDANT, Fisse}fook Ac eriaN BASED on & FRE Nan Pe naloarea) Fe etsoris ne eb. POL Ty For,
Dorm waANT eATions por AUT ALTERS RATHItATEONG ATOLAIED Pig Pigenarpe Arey af Aish

Spe GEES F505 | 380-383, yor-yoy, Holo) '27, 48,

_ PRAFRCTTON 4u4nanTEeo Ay 14+) Ament 2 a a7 as
OtP On on Mean, 113% on Aarne To Date? EB, ant OBREND AN R, _Pesaltoals, AOTIVIT-

__1j3s SPEeT ALIS Fon Na YATLONAL BEANS - NTE TTeN A. ARSETED " RETALLATEA Dzé-
SIME 393) 140-407; A] 38) SITS 7; 20) 49} 40. y

 

 
 

 

__ OPimcneTeo AGnins: PLazwrobe EA IY Lo aan
42a U2 EN ENT“ ’ OURENGS Maar. Titre, ONE ®ONETDENT ES rill LpTBQN EF iw DEFENDANT PR
__Gitsak NRelaaga, ‘SHE QANAICT SND: Tit BBA OF BAGIETBALL, Cope Doesaicsavar HTH

__ Gain? PLAYED UNDER /4fER ouial | SUPERNITSTON SHlz's. AIST QsneeN Agar lol RE SATENT

TRE. Basi ey Bel. eae te FBP farms THETA DuUTEESOM TAB PLaan * og Rsbranen PLAINTTE

ERATNE Role Dye TS PLALUN TIE aE, ANNO Ye Veep TAK PLAINTIFF Fon Suge

Te THY LGAs
Hee. SEB Yall Alo’ BES1O-AT3 GY, MANTA, Ap-AAB
AA), SAME gupairs: DEFEND ant, F esthlook, cxnsrsrisnirty BY BRSsiSn PACE BASED ON Non.

PE Nolo Bet AL B RASONS hy By HEE, Adérelss Foannno ON AANES Risk re: asm eaktapierial REPILT-

/__WIZeN PE} SF RNDY NT PYZSAjea/s ASSTONED PLacNTOF To MENTAL ACES 7.2, SUVEBRENE THE Floats
___Qileszus. Loose “Base Btls PALDING DEAS ey SS WHELE RSGIENING mi mwiriTES Urrie MESS TAN YH, ae

__ THe EXPRR TE Ne THAT. PLAgNTET: 0 Mas © Mees Exr PRD, OFTEN LAZY \ “Ta MENTAAL “Bales o 28,

_SRPLGEATENA THI Guten 2 AT NI, ST)
Aaa, SAME EVENTS DEEEN DeaNT Pastiink ABADEL Ly Ahn rx TE, nett DURIAS TH LIMtteD ake

Det ATING RUCNTIFEAS & ReSrON 0) Nari CE WAS THE 44nrie Sp FEO OFF DELAYED Hub Ta AL-
___Axtri: BEING EXHavsTso, oP ENABLE 7 eee UP, DEFENDANT, Peshidesl< CamSJSTENTEY AS - |
STEN Ay INMMTES Wits STaoD Ty ON Shor TNSTBAD SF MMUINE LATIN THE. FLOW 82-7. Gone.

ASHe Qa NETETENTLY “Ne CANSTANTLY RNBABED ZA VEARAL SPARRING porTE TRIE PLAYERS BuR-
___ INS THE Baws, ; ENSTRULTING P PL AYE AS NOCD ACHES ON faim To Sanne SaaS THE. AME:

__DPapety QRETE OLZ RD PRL YL RONENE THE Suns ot TE OA (z” ee
_ 283, SAME EVENTS ALAINTLE K ERE Dé TRO REAWESTEO To AE. AS ASSTANED 7 Tha “ORE aI TE Z THe
_BAWIE DuMIN’ EAcH CNESOENTIALsTeAvTeW ; DEFENOANT, PES tine BiZPasiz0 Te 09 0
ASB 2N RIN fBalaLoeraah RERONS, viigreld 2s aenrtI NH i . Woe! | FOSTEA' awn ALDEN
___*N-AGETEED THE Srrll Wrens or A oLTaK LTINBLLY 96 aay woctrENey,. Obeenveanit,
_FESebirckk Gitonis CONSTITUTE “YZaLarean® IF Parsee B&uAl PAdterion! Ae dh

 

 

 

 

 

 

 

 

 

 

 

 

SHB", 307,308 } 3$0-383/378) 409 #7; ole; 407, H8{ 70a

___ Anis EAD im feprp
FA, ‘ON ap Asa hL je ig Stalk CALL. DBRRADActT, N,. Cree Neti Peles ge DIRBAT OR, Far. NO
NTESNG LILY Prsaktivit NAD Aapsiyst

qZaNnrh REASSNS TAGSETED, RETALIATED / ch _PISOg
BF SEBAG | 339° 300 -3g3' 9 384, 391; reared a3

PLAC INT RR DT ERT DO
938 ‘SAME ENEAT SDE RENOANT: Bion e IN HTLE. CoN DutONe THE. oA. Shae Gail Si SUSMESS =

ally Path ALL OTR INMATES, EsVBexAlly Lukare. InrungkS, BASED on NON N\GAE
OAL REgsons 1,2 BAe BETR LATION. PENALTY Pat, CommiuniZodrton UzT Aust Ite ALTIEs
_ PRREN BAN, ATISNE DRNTRD PLscntcee CARE DEFENLANT BIMang MATIONS GaNSfiT =
UTED VESLATIOWS a> pracntipe KQu Al Ro TER TION ATS PEA Ith AORN evT
ARS BEI Ar oD It eee QS ol So

 

 

 

 
°19-cy-0019 f
aate. ON oe NEAR IT ERITREA, FUP LOI, PIE FO

WE ina, SION CGIL 5 "ane For, No Rape REASONS Tan, an
nue weoenareD omenet PLING othe ree ptasi2s 4 eg Reales ORE
RAT SA EVANTS: PDRRENDANT. KAUR P AYA UN Le CoN NAAT ENG THE SRA ST alk oie
_SivacesGzuly. PRONIDEO wiporeal CAR fz Fan ALL STMlz i IN maeTiss, Bs ferally white

__anrdaress BASEO ON NIN MBOTCAL MeAsons pak. AASB RETALLATION PaNGiry Paes worn~

___ MUNTAA Trans. WET Mia T HorexrLes berswnanr K Kein RRR Denko CLALTLER. yj On ae _
aan, DEPEND, Kieu PPM aN PeTEstls Vio LATRO PLALNT SIN Sat L PROTBATION RTBItTe
3 = HT
PBR 4th AMENOrnNT SEefes AYA, ava) 195 330-3337 B27) HOG) Waa HAZ
986, AN an MEAR A, 1%. AY: EYE EXAMINA TIory DEFENOANT 7, Rt TRIN, aprame AIST .
AIVOINATED A Bax NST PLaesrcer _fo2.No

__Tansered WeTAlnT ED (cere nite wally DIse af
_ Karerral L ARASOAE, | wit: FALE, PRNGITy jon LA ONT AAT Dons LETH NUT ORTTLIES sf Yf OP B__

99, Same meas:  DERENC Amt, 28 WIN AYLLLE (ama DUATINe TAs Sidi SESSION | OF Bye Bx.
__Amzyarran- Suceisss Rabiy PRaon ae ALE S7HER INMATES EF PRATALLY WHITE INMAT-

ES Rye GALE TARE FRO_Plart RE To DENY ARORA Cane /EYE > dank BASED ON Now
MEDECAL PRASONS ptf. RARE, RETHLL or PRIGTY (Fa ba rt INTOATIONS oT Aur HaR-

a776@%, DEFE. NANT: CA IASZIN eqclans. Agnes Tt 4 Vralfpton Ah jFD—
SBE lp ies 391-378) H09- ah ENT By tna

 

 

 

 

 

 

 

 

 

 

 

Theres ALBiHTS ER 14h Balen OM ENT Oe

RAD “OM an. mean 1A, 44, 1B185 Baal 12,2, $1 Bhao _ S£ek & abl, _DE-

_READANT R, PLAID Pi. San Asse salty For No , aTtan Al. REASONS Tit BF 2, Beale apf
C393

      

 

    

 

 

___ Ire. NT an iy Disage manne nN Weare PLAINTIFE “BE PabHE7) 9a)" Bae!
42) SRWIE EVENT - DEPENDANT PASSO SALLE | Can Dustend THE: Spa STK wal
_... SURLESSFIALLY Poourone Oy B oral CAE Fe ML. STHER INMATES BSPRALIALLY Ww WHITE INMATES,
__NDepctec PLALNTLFE Mpotoal CARR Kises an 7NO\_MBBELAl. REASONS 1a; RAMS, REFALTATON
_ PRMWALTY Fee CA newts NTR ATION | poRTHt fu ite ATLes, LEE ENCANT, pLbysn da JENS con TTT UTE _
__A wala 1Zon. oF Pldantape GAWAL Prater PER th ameNDManT =? ja zy 27%
Aaa, : ON sy an NEAR TZ, 2; 1%, SraK GALL PRFRNEaNT 4 ~, MoM N TLL AIP Pal NO RATE fe
“Reon THRORTED Mp1 ar80/cn-nanertanally DisanamannTen ABGINST pLarncere ee sy
933 SAME EVENT “ DISEENDENT PDoNN ELLY Sudacss fully PaoviPk, MEDTAAL AAmB Foe ALL
__ OTHER INWMTRS Bs paezally “ata & ZnS, DENIED. PRentEF tee onl fe medreat

 

 

 

 

 

 

 

a ~--BEMENS,j8 i FPEs))
__DEr ZNPANT | p NA BELY ert NS. ABA — A\IZa). ATION 3]~ FLAT 7p “Oteh
FE * ie “ pgs A s170 Baesetab ASO Fae He biposi7

 

Wai. PRAT OTEAN PER Vith AMEND RENT yaaa CE
7 Las Ua DEEEMNANT, J 5, PRTIEAMW IN, ANA Fag.

BH, 1, ON. ot NEAR 1A AOS ja, 977.13 1S
TATED, TAP RIBTED, INTENTLANally DreAAIencnnt ion ATED.

a_PATZaNAL RRASON ETON )
AN Son 136) 497; 3143 130-393) 1375 F Hole 07; ae aa tAe

_ AQHINST ALACNEPE de . .
Aas, SAME ENENTS: DPR en DAN, PETER WAN UWifTLE DONDE THE S4wiet STAR. oa
SURtBSBPAULLY PRONECED SAG Ta ‘Rid. OTHE INI TES ESPEATRLLY WHITE INMATES |.
RBBSRO oO ALNAN MBATSAL Bi BANS | ye ARASE, PETALTAT, EON PEIN GITY For Aa ru NiTUeTEAN

ZaNS Lani

_. NETH AUTHaeZEies DPNre0 b io espe ree thee, DEFENDANT FE CTI AGTZ ah , Meee
__-.. LTE NEsl# TEoN oF PLALNTEES Fava al PRO @ FER, 2 jie BM ON ENT 773" gr

AR Zt19-eVroalIo

 
; Case 3 -0 LPL, P d 97/10/20 f 12
A3b, Dar Sh AVE war Iv, Yy Sian GAL POSEN Pant RO} Yl Fea ZNSON “PAR Pea No Ratz Al

~ RBASENS TAARETEO, DaprALEAre vin TRINTEON ALLY Mrsuct mir RATED ie GIST PAINTIE
Q3L, CAM EVENTS LR FENOANT, Hutedintsn VoHZbe Su2MEss FULLY Con nut Tne Tie Same
_SIERK @BTL Te the o7i4/212 “Iymeres BS BSORCT ALLY LUHETE. TAT ES» OBNTEN PLAINTZEF Gag-
ED AN NON MBNIORL REKGOINS 778, RAG, PETA LLATE SN, ‘Demalay | San darn mu ntenrpons
__ wari. HUTHantTERs DRERNOANT HaTeMoncon AGLIoNs ‘paneTtTy Lat TO LATIONS O}2
} rp q BIST; B35 39/-393"
Plasivcer BA Poareerion Pee I4dh amenm pnt ue yore aly Bgl 89 980°38%) M4978;

 

 

 

 

 

9 Yale! 1 Yop" Yon aan

438,.0N om NEAR SARL ARID T7138 Steck CAL _ DEBENORT,D, Testa, Pat
Fah No RATIONAL R Bacon Tt brerte dD, Hee LTATEDSINTENTION Aly; Fwy IM on
ae ) ARAINST ALBEE Be SSD as erg gigs bi a3 Ee S383, 398, 70 A 7A

       

 

324, SAME EVENT: DEFENDANT. TES CTA! eune LUSVESSPULLY GaN RUEEING THE SH, SICK CALL _
_ _PRsNTOEO RAKE To ALL OTHE INMATES ESPRGZALLY WRIT TAMETES DEN ZED FlAzar:
___“TRE GARE BASED an NON mEDTAAL REAL one 1, 2, RAL eral LIATTaN PeNAliy PoP dara.
MiuNTaapraNs wrth Guthséyrins OLCEUBANE, TESTA ETIONS de NSTET TE-VioLaTt-
Tons of PLAINTIPE EQUAL MRTRETION BITS PR 14th Aeon ent O48) rH
aq. » ON a” NEAR il.7, Li1$, fa dUde p JANI AMY 2a 1 Ga ny FLOBNTLIAL ENTERY IEE ' DEFEK

 

 

 

 

DONT Tap Warr Neat For Nia RATEON A ABA DN LIATEO/LivienTionmily’ Arce
~- BENT E26 whe ° NA Rh eral iowa: b: * Bas ee
INATED -N- TARGETED PLALNTZEE Tro (aa dle: i AR 143 aad ann

 

 

 

 

 

VL, SAenBTEIONT SL DEFEINDANT, TERE WiHe SAStiESyAALhy SINTEAY BRAVE -N- GOR RAT Ee mis -
TARATMENT az ALL ace ° NM TIES, SPE. ATA Wiete TiVMATES, BASEN ant Nan Penalas-
__ ea) RE ASays. BALLIVEAZED MEOTe ai Bey PaaPRSstoninls~A-Dor STRAIT To MALSTARAT. eee.
_ALNTIFR, AND DEPENDANT TELE, ALSd Task PARE IN Tale Miesmenreapnt,< DEFENBANT Fr4l
Alert NS OSASTLTUTE V VIaLATLaNs OF PiA2 LNTIPE GOwel PRateeitan A260 Ith lene,
ae ON RNB AA (4,34 18 hITIT, Seb IIA 3.819 1a STF, AD IS 1} 1 eae AB) AIO, Aas
__ 3,98, 245 Ad usss Ta LAKE, "DE Fara BP ier. HEALTH o ae Atnaz LAVESER, ATER FoR.NO.

~ PATtaN A). _PUZA SAMs ane BM, hist Hee oS IINTENTEON ALL SLAT MINT Haat;
_ BINTERE: SBE‘ 3 Poa (39; sae} ga 108, | As aK 183) 130, 83 33F5 pl8, BOB 39) ee

 

43 SAME Ag ar Psp breNOAN Wr hyde wi NTL ¢ Cures ieyily Raven: Ae ALL OFAER ZA Tee
__ESFESTALLY WATTE INMATES Anaiees 1. Stolk Aas ss AND Telos A/Biss nim BANE) 7 Senta last
___ FepRerailb wie FNINATES, BASED OAL Now MME REASAIN 2 S ue é La, ARBTAL EAPLON  HEN-

LET Pek Lom WANTCAT Ia NS WETIt RUT HaRTTL DEPENSAINT HYDE PENZIEO ) Abcnce ABE,

DEFENDANT. AYO Aotrens CONSTI PUT MPLATTANS OF PLATNTZE: ERWAL PROT Berton 92 (44 bi _
_ AMENDME IIE, Papi A,’ 43-30! 33; 34, Fes, 63-71, 73 75-89

 

 

 

BYE ON. QP NEAR fa, 20 Ag! 12, By, 19; (4.3.14, J, 2% 38) 0,7, 34; (MDK Ey N- - Deve alee ar Aabhss,
_DEFEN BENT, ©, Puck AK "NORE Sy LBPNITeo! fer NO KE ONAL Kegon & ETALZaTRD /- iN —

S U79-16)
_TEMTENAL by Brsaje 1 enarAiATeEDe! Ac THR ETED PLAINES ~ PETS Ny 3e; be, B85, 87, Wl 77- 18) 185 ;

RHA, SAME EVENT? DEFENDANT, PUSKAB. SUaeiESs Fully SROUMIE ROCESS pf OAK R Fe, Alb
OTHBIS | TNMETES, Espgncap by WwALTE TTInmaret, DENTEN Fist rirE RObess BASk oN Non.

_ MABOTRAL RRASOIYS, | 40; RARE RETRLIRTZON, ABALTY Po QorcnuNgcarronys Let AUzHaR |

TIES, DEFEND ne. PUSKAR. Ac’ 5. 38a, Canis TrtaTe VialLdsionls op PLAtNOrE Rua) Mareen
~ Ten. pee J 4b. Anaemenapnr OFF 7

A+ 3219-2v-20i4b oe CB CO
, Csi ANT THRE 3 ER BE OM aPaay -LPL Document 61 Filed 07/10/20 Page 6 of 12
U Wisk = Ase

4
?

Jilo. (OL AZ TEPE aLuisens AND tNeakPRoitares: Pan.npnatie | Bat 245
DAT DBEENOANT CY THREATENING PLatacibe usr Visiente, ob BETA. aF Mpa. OARE-N- BQ
Lal Perera, ANDO Joh DENTAL OF RihtArows Dea rele, AND of KLUICA Riders pATBHT To
PRELTION THE penal. Th PAO. CRT EVANRE. ASE. THE fe-ADm 254 GRUEV ANSE SYSTE WW
ak CMake SBE QS; 36533441, 13, -
aig, TAL A PAS5Y SETILE MENT AOREEM ENT) AMSiTABrond ‘V. KLE we ia. TH Dea. _AGLERD 7 (A2-
VED PLATNIEZEP vet ALL. Ee WG LTTBRATAIE NEEDED To Aan 13 arti Darky Ror Otis.
ae PLWENTIPE BieLiarous JABLIees SBE: IGF / 333, ‘3A 330, 270-274, ASE ATF
44, DEFEAMANT Dgwzp PLAcpre RE) \ytkeous pAnrrats nt DL use RagHis , STILL ANAatN v2
Ta DATE. i SER! ALB 7 a
ASO. PF): AINTLFE TS Founben 4nplLeamee of THE “GHETLOREN oem S SUM CHURCH a
“Teen AELTEPS JOROTATESA Dory READIN of Faun AXPPERENT seremu ally mvwemicn AFRO—
KenTRIK Bosks of LrTPRAT URE on A Berle Roses TO DATE! DEFENDANT GaNTZANUE To
Den PLAUNTIRE AB Laaions bate Mature, ANO OR DENIED HAINTLCE ReLr Grows Boals ¢
Fram LIS tT -THemsah PEBRUARKY jd, aha \Wiitreld PREVENTED PLAINTSEE hae aon
DATING PAcly RETAILS fan ANPAsXx 27 STANT MTs on APax ila STRAZHT DAYS.
_ 851, DRPENNANT, DENTEO PL AINTIEE ADCEss yo BELTATOMS Brpks For 1)03 STRArBT DAS
ANG Qemtinie DENY PLALINTIFE Lesh Leap PADNTED LETERMTARY2 TO BATE
BASED ON Nant PaNaLo dp.4) RAMON, 1,2, RAGE, RETALIATION Alei serous Bei sers
PE aad Ty Exp. LawrmMuniZeations pic SUATH OME TERS SBE! 44g
ASR s _DEFENA ant, P MaAusT, ON ating Te bate! CHAPLAIN SUPERVISOR BASED en NaN
PENeloarcal. ReSANS, | h ‘e, Aauk. peralnArion, BRL Laos PELLEFS. PENGLTY Poe Ga mnwNTen
aE LaNS ETH ATH eR LITE Tie = DE NY PLAT ASTEER AELLATOWS Lara Se Le ear LITECATU AE oO Ne aha So,
3. DEFENDANT Us, by Bone pBlass BLSLT fan BBE, CANTINYEN UntTT) (aif, If BASED
ON Nort FEA ink sdtade. AR EAcan's re, Mave & sis LEATTON. AELTerone Leics _PRAALEY PC. Aa —
MUNEQATESNIS Usttit MUToRETE Ee bos 3K AS37374) 81S im

4a, DR. FENOANTE BTEC ates DEN. LENTINUEO HNTEL 2, JO, 25 DENTED PLAINT LAR Rip rato - _
Bases) ANY ON “BSEN2 To DATE! DEN YINe foosk LAde RRitécons LITERArUAE Ge,
—_ swS LATTER -ESshZs, 5. £8 wey EATHEY Pan PpHLeT FLYER, ede) BASED ON NON PENDLaG -
__Teéh REASONS, 4, &s Rage RETALESN, A eitarmis REL rps, EB SALTY Pat AoremaNlaATDns
__ We tT Auton <LIZS 6! ah 1ig2 130} 39 -
Aa ®.Des = Rivuseé MANDATE ze fe EnsFat Lok THE Lee Restprarne MEANS AoNGERAl = |

tN Pest ricAl A plar ATLAS RELTErous ARGOS DGREND ROT ARP ark OLyY DENZED Pl acacihe

 

 

 

“haatse vy PLATNTIFE ovwint ARLLotouS « LETRA une” ALR BAby 4Pipaveo Ry sat-Som RSET
a __N, B..PLgs atiee 1% STILL SEINE Hien: THO. Jana Si Leee lagi ERATURE, te SSAre, NES LE THES,
 Aarny WEATTARY PAV OHI Rr (PLEAS, eke.., _Witfeld LMA 8 27 Teateszblle For PLALATEPE 2 PAT
__ Tue PLAnnrep | AELTATOUS BRizgps, —
ASlo, PLAgNTLFE REBT Ta M4merte PLAINTLER AB iratou BeLiers 2 Te RUASMANTERO By
a at ATOR NOMENT —

fa cAsHF-N—20/9h

 
95-7. DenenvanPSEE ARIELR: PRRHMATY A FABLOT

Slr Pins APR EYGUENE SUBD DREN
DAINT PEASaARALLY, AND SYE-GRERN EE. HINO SQl- SernpesieT Don STA PE oR MEOLWUtL Mapas -
Tan ahs. a2 TEER PArw2Ely myemieer sAND BAZIEVANGES. PELBO t Aarne; DEFENDANT PSRSnNAL-
__Ly, Ano , HLATINTLER Ronmrnuols LarvrnuNTRATIAN, WoL TH Mut deeds Ts Wiy DB RENE AT
QANT TNUBSTS DENY FL4c Tarp Te fpbetrek PLANTL PP Bis) Eats. Bi zeRS
ASS, 353, F PL ALNeIFE, THE Poeun teen Lange of Tye we CHIE DR fe ON or THE SUN’ C HUA AgY™

“Wite!s BELIRES Manan THAT HeINTEER RED Blom Roun parbenenr Boke PB Dey By
__ Frur Ds fEAR RNs AUT He 6s THAN Tos BRAD WERTN TR PAST Pau DAY Bo Nefenftn’s
_ syeahey DEEREAeNG Phorm These ARAN Bbour rw Hie FAST Fou DAYS, DE FENIOAINT BRAS -
E0~At- BS ASTRO ABauy DEPAIVZAIG Piatti AGURS To Place A Appa kenutak Litee At-

Unk WMusx/g 77s RE sae Sy are, THE. Paty “exiunl 2 at MMi Torr Oye he =
mt AS WEL Eysy2y SEB. 343134 336 A725 agg

 

 

 

 

455, DEF FEA ft WE DeelapBo Oo. THARIE *, Marit & afput PERTAIN Pe Munshi, APO T) 7 KAA Has.
Na Gab “Sgr LD ARN ap Tits, SUN“ ite THIK. HIGIL. ARB. THEY ** 5 AWAD tery oF Te SUN
CHURCH rounnien Ale, Fe 2 LOWERS ete UN DESEAVINE Ts. ne. enna Bthss TETAEIR BE -

LEGLOUS j TTBAMTURE AL Wahine QF THe Sun CH “eons SINT PURER Eos nye Lj taLe PR ayz0
___ ENB ACCESS To RELIG mus LITER

 

 

 

 

TURE Ta ALL om fen 7 “WBTES., BSPROLAyW) tf, rane)

AND atAOn CH LOS LR Sun dycoir BELEMERS, AS DRPEN DONT Ta raloage| } AsNTNUETO

DENY PLALN DTP AMES Ta. idosie Litas RELTezous LETEMATYRA BASED ONS ARN PENAL _
Io@h REASONS, ls e, RACE BRET TAT SONG, RETA TUS BELT RS PEND LTS Fak Ca MU INEGATIONG
LAY LTI+ aThb ana T Tes, WH LL PRauz DENG ATHIR05 IBSPROT ALLY Fa, NNHZTES

 

 

 

26d, ANAEAED By PUM BER baurne ¢ Ske THIS PeaSDN)LY BE BAEST 70 ST APE, Ain 1 BALEVEN
__ __ 285 DRARNOMNT BBNZED Pl yz MTIFE psssesstony on Ts TE ALiataws LIreah TUR UH Dat m4 -
Og ZT rm PosSz ae Por PLAINTIA= To EA Mettels HIS MeL eto $ BRITS TO Dirk ETE | WHE

_.__ RB By DERENDAMTE “NON fepiagy ep Adi uqpAlAnn FRE ERDow BE RpLtetan) manle WANA TE OE aly
__ TRE LE&sT TP IESTALOUTAS E MA ANS — AOS

Blot, ON ah NEARS 2. (7, DEPENDANT, P, “panusr HAP AT a SAPEANZSI,, “Mates To MELTS TOUS LEz-

_ BRATUAR + DEFRA, NOMNIT PAURUST DENIZIZO DLAZNTIPERELIOL tN LETEeATURE: MELD To PANET~
Bese - Puts pera RAR = Ligus PRE LATEFS. 1 SFakE To_PLALATIFR IN METAR OF As AIT RISE AAS EE

Abid: By 76 PHYSEOALLY STHK ie PitenZPh USING ANGOS LADEMEN tasZ. L/if hers.

52 133. = Aqd:
SRT AES QAUSTALS PLAtSTI TS Fai Fok Ane LRG ee a alae es
a ea, 3

Sm BVBNTs GConTINUzNS Te Dae ! -DEFBRto AUNT, MURS OEINTAL ee RLAENT AEE RE-
__brereus Liteneruer Par THR PAST AbPRo 2545S 5 pare. Smaredy ne: DATE | DEPENDANT,
_ _MALST. CANTINLWDUSLY CAUSE PLAZATIFE THE TNGHELIIY Te Paneer. Hts DEADLY” PE i) ass

RE LERS, OFF EN DAST MAUST ALTON YLoLATAD FLACINTEPE ERe BDO oR RELIOION, AN RLuZEA
. ks LYS To FAST RRSTPIETING MIERINS BREED. DAL NaN FEADL OBTAAL KE ACoA a Pre...

EG 3,35;
AB BSR 3809 08 bor’ IS USe iB. ear St Aratexpmapnr 2Oe Ser

 

 

 

 

 

 

 

 

Abs. SA WHE EVENTS DEER CANT MUST. Nan Cori phlAniip To ALUIPH MANDATE OF BR AST. AR: =

~-SIBLST EVE MBANS | GASRO am now BRNaLo@aed. R/EASO S: Hk, AAU, BRihitG rss BL TEES.
.. RETALIATION, PA wtlpy For (5 Ee * ATES NED doeth Aut HORT. TES, DENTE O PLAsnTIR
ASD STRAT Divs OM Aspe % DATEL OPMMATLY 4 eL Tarens S$ PRAHAR. LEGEND

Te S7/f-evroaae (i wtt(ié WD
Case 3:19-cv-00196- LPL Document 61 Filed 07/10/20 Page 8 of 12
ENT MAST AUTON S GANSTL PATE

3 PRIZE SMEreride NALS CH iro ATEGNS PER “i 5, Lise Sma 0
dels 3; IG USd 73+ AE 1S? Amitecrripecy

Bt}. SAW PNENTS ANSRERO by PLatnepcig: Havens. SUBMITED IRA URS ETE STARR ANID
FILED OATEv Mele. HOR=NST DECEISOANT Mbusy Peesanittly, DEFEAAT, MaBST BOA -
__ Tied 78 BEN’ BAcurel? LD7eaardnte- Hie MARES rr cneeSr ail: Font MboNTEeE TS PANG.
_. EME Hire BeLreros Bel zieite TA, bere) w vem iay. DIBEENOMNT, MAST Ls AYA Gary PLEANIT fo
__ RL A PvaN ATE OF THEE Bast ABSTREe Tou MBAS, DEEENCH err WAPUST AOTESNS QaveSTTIWIE
—BELESZ ous ERIE. Shenoy sls Rio RIE PA MTaLATIoNS PEA AR USA. dean ee]-8 518 USA 53! Hairy dSk
_ i
“poe. Ont om meee’ he, Og. MWHrie Hausien En THI Rifu_oges n= [dung j TNShaN, ANZA aut
_ Barks DE RIEBTALse oN Leas. PROD TY Ei PLADNTLEE TELL ANC SEVEN pax: S Of AB} ra~

Ta lGm NLS AL DR» DP RIATY_ EAL STORAGE TN SRr-HiaMpENVinsan Ou SRnABE Roped, PLANT ITF Pe
Don BNSar iD tae TE \WASHENZT ANY VY, Kh ient SRITLE INVENT

Zhe AND Bre BRAFPTED THESE INOS TATA THE ‘s/eqTL-ts

 

           

~~

 

 

 

 

 

 

 

 

AGREEMENT WHEREIN PLAINT-

sven NBO MR WRASHINETON my gee

T4in_ONF Foat LotkER AND THER oF bis | Slant Mesos [SCONE ENTE BokGs TN HIS ORL
WHEL HeusieO £ EAN THE. QIN ME Ro PLAT TX As “ SEE, ras

Bblp, SAME EVENT $ Ta EINGIRE TAT FLAINTIPE Walon MAVE-KINE BoXES OF FO pp
Ty WHE hw PLALNTIEE Ys RELEASED prank THI FH Lp Ta Consol tOnife WHAT PLATAITIFE <Aj- Dae,

Hin RLREADY FOR BEN Ta, 1.2. MA, WESHENETON Wi 1, i, PERMETTED TS RSGESS THR. NINE. SEK
Syafeaak 2 pe XES Bf BG ULVALENT TN STANT aF SAT -HUNTENG CON LIANTANA Te WETHH
Ite FIVE BRoxksaf PLAcNTEre Pea vyeeTy BeOkuse PLALNTLER OLR IARy Hii Faun sorce
EN SEOR oP PLAanroP Beli.5 LEAVING pio cr Tie PROPERTY Row. SEE: AG
217, -ALL oF THE Prepares OF W Washinton VY KLEM ¢ SETLEMENT ABRREB AEN, ys ful
___Ly EnFopanin BY STARE Zi &, ALUDTAR SRIT- Saws am pushy Ald STARE Fan © 99 -STRALAT Man-
_ THE AT. a Tas Tek Nv Aas ON NON. PENaLodrt dl LINTERRST, Le. KAMA KELIG Tous.
__ ARLE & RRTHLUATIEN: “PEN ALT Y Fen LaviPn PTO Graney £4, STH AuTi RISES _, PLAzsT
_ZFF vows NST SIAN OEE ON SEIEVANAE DEPENDANT DISK RAMAN D-We WTA TRRCLET
ED TRE SE THLE MBN. RANE MENT Rut THI SAKE 1. 2F YBN YIN FLATNTISE 27s RELLAT OS -
Ae Lee. PP sapren ALK EAI DY ALL RSOVED Ay THE. sowenter Alwarerstaariel
ALK. Ni. B, One a SY NEA [4 3h dd, REVERSAL OF GATEVANZE PECLSTant On EWAN DED -
. INT AL RENTER PESCoIVST BGM Ol TENT, BY DEFENDANT. E TTI, Aue ARDIEN laid=
__ ek vearen THAT DEFEND Any INDEED IN _ACBAL Qasr ma PLIANAE Te “awaaz SIMIER LAVAS
Eaten V KLE SETTLEMENT RARER MENT. ANID SAL Som BASET OWN” ALPQavAL
paula Woes TAN TAME ANT TAA DENTAL PLOENTIFE Belroteus PRACTEUE, RAD
ARE LPL REBHTS WHTeK do eTL Tue A NLaLAtooa! OF -PLALNTIPE Arar Tab.
_PREB Ia OF AELIBIN RLUTAA GUARANTEED By Isr AmenomenT BAA USt

Aaapae [-B 19 US0./2% a7 ALSO AT TWIt, Lass RESTALAIIVE. NUSONE
RA, DERE Nod ut. USED UNTIL 2. 43,203 Jlod ‘STR Aes Days.
_. ANNO @ATIANUR Ta DATE! mane. THAN &

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OS IN SEY AITIN A Altace 4% 4s ake,

A, 55S sTAATAT Obs Oey PLASrceR Lease
LRA LITERAT une, Wy DEPENCANT EA Ponnsmzn yor THE PYSStRESTALATIVE MEANS, -

a ANE 7a PE NY_PLASNTEEE Ri RELT ATOMS. PRESTEME BASE DIN KON PENOLO AEARL TN = _
AOL Ae /t-Ot- 52 4p B35
=P) pe Case 3:19-cv-00196-LPL Document 61 Filed 07/10/20 Page 9 of 12
TEREST, ¢,€ RARE RELTOnms RELARS, R ETALTAT Ion , FENBLTY Par. dom vee OATION S NET Auerian, ~

Tes, CAUSING ALATNTLEET Te Gantrma trai Ly Latig KEW ADS a Fitig BATIER ALEVE EAE Te INMBEzry
Fa wor sTe LINER St PRASTIof: HIS RELtézesus Misi ciep, A 3 sae a0 75 arf .
BD, NWI Hourt THE eb EL aaEAAS LITERATURE PLATNTIFE GA NOT PAASTICE Hie Ree tous BER
“LIBS 7,2, READING Elam Paut DIPREAENT Books BY Poul (OIPRERENT RuTHons HAN Bae
__ Pitt SNTEHE. RES ATHLIN THE PAST Four Des CoNQBANTNNA SUBUECT MATTE RS, IE VENTS’
___ Kena. mints, B mi PSE, PERSOINALE THES, cee THIN Ties RAD Aout ON FHF Past Four, onys

PLACATE NEEDS tp pony over tue AeLtsous LITEHATURI i DIEPORE HIND APTBR REMOENG 5

AnD WHEN ALONWED Place gpa one TH RieLrérous LITER Aru Rie WITH WATER THAT
WAS JEXPoS/2n Te THE BityS DF THE RISING SUN AND ALLaW, KTEA PosGrALe, AULLQIAS Fife
—B ivercous LETRAATUYE * > EW z Le fe IN THE. ALD KBL BETHE ity 7% SET IN JHE BAYS Je Title:
RILINA Sun FEBS AES! ALD -AGY VATU ATA . :
AT) PLAC NEE, PE RELTALouS LETRA ATARIZ “Nem ee rr Ll BEIe ONE “NTH SHE
973, DE BENOIT DRAEL 2 JHE eee RESTALCTINE MARANS 26 4 VEabATIon of KL Ure,
4D US. Zaap be BS }& USA $39? 47 Fer AMIRNO MENT Witee 7 DATE | hins
Can TE NuUeo TS Caan 4% Pun Bew on bLetascche iz TATaUS SE TRS ENE LP Thi Aide -
——~ Dline Basuits EbanaA 1 BH Rule be Bea ee sh AMOLTAAAELETY
AT3. AZUSA BOB Aes 8 3 MAND Aree. T, HE G7 SHALL BA AAANSTAUTED ZN FAVOR SPAR Agana
___ PROTEST LeAy aj= DEL TO: BUS FEXERA, RESI, 73 THE MBX nwt BATENT PERMITTED Py HE
TEAMS oF THES ACT AND CaNSTLTUT Lon
ay, Plas ZINTLEE, (PouNoeR AND Leapea a}= THe CHELKEN op Ae SUN AH iAr. ait WHERE Banks
i RE NBBDED Ta PulPiil PLACNTIRS YWESStaniney WwoGk .
_375, DEFRA DRANT ACT Lens 2NPLIATO TRREMARGALE Hitign 76 PLANTS nie je DRT! ) Qe NBA
ues TO SUPLEA on OOTAIA eo NCEAnTNA THE Loss ar BEWARDS ZN THe APTEOLTRR
__ Kile, DERE aLD thd T- Bes! ‘ SAME ENIEREL., S BAZES or Aiveans, Gs AeANeN’ THE $ Ard bing & BRTANK =
Aizanig ABet wey PLO eAIDERE Una Au Balby Zi Vis LATIONS OF PL ArNTzte RIGS LU. NDER Ish

__AMEniomeny TAB. MLS Aars Aine “Pldiceie Ts HAUS Chused PLANE INSUCY Te PLANE ap
AiMkNiwnirs By Riu PA RDB TS -

177 BY DEE =f IN NANT vaconatesanra “Ne REINS Ayal aby BARE. DE THE pata iMAaToOr OTHER _.
___DEPRM DLN, AN bh BNOGUBARSED THE COMTEAIMATION Of THAT MESOsmtiast DEPENDANT 4LS0
VEo La re NE PLBINTIPE BIBHTS.. LUNipee iso Amen onulenr THE ALLIBEO AXES BRE ALLEDEO
te MAwi. Caus Bp PLALNTLRE TN tay To BLELANT Tae _FRiy - SPREOH ne PE UT IR BUARGNTIEE.

AY 4D USE dM pis 1B USO Ree |, # aw LSE Puvi GAO KENT.

BTS. DREEMOANT. HS Banke 2 TAG. NEE aan. DINATOR. RBG LALLY mpj~ CAR iSTENTEY REFASED |
Ta BES PANO 72 DEACNITEEE TEiVilsiy SULAWAEITEO COTEMARIUES. THE BER. UESTED RELIEF of oN E~
Faby DRAB AK N- REA inter ys STARE pac \EREO ST yeni MAE exten Ni ORNTEO Pi

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACNTEPE Tidit OA Poancesc ere Expoarcrald fit prolrs_t Z See REN BSS PRava DEPEND.
NT Tipo wet IASIE Ae THis TEIN ery BRS Sevan S Sy¥etem, Danton Fit Palzay DEEai—
ee LNT, SROKA. ARTLONS UNLAW PALLY car UTSLATEoN of PLATTS =A ErRST Amita WOWAGNE ATG T AE.

.. PRB BE. SORR6H THES TILRAAL ASTON eausEn DLACNTZEE INGiby Te BAguncel (ARe (Geol

a

 

 

—_

exatirs QaaRnnrrs ED RY. THE iSk Ant (Pra l2sZ, AiO © As NeTLt Fie RETALIATION om
RAN Io OVS Fh ee ~ Bh” ce

 
; ae ea -00196-LP] Po ument 61 Filed 07/10/20 Page 10 of 12
ALY.ON of Node Ona. fOr Ils’ “addy os Du PENG _Os AN Fz 10 ENTTAL ANTE ANE iBiscs DEFY Don

ét. SpalxA, De wLA RE E® Wis N AENTEH PP 8 Ru Ben Wy ABER DANT SROKA UOAS MOT (i
SPe NOT. No Te ff LS M1 any TIMELY SUISMETTED RATEVANCES’ DEM sities NTS Sanka SPOKE AS TE sae
— Stel DIS PLAcro EF fs “AGsalrarley. Nd Feuizs an Sion? pramsn NA WERE Aree ERED INANY BF PLATAy
__ DFR aneanAl = ATEN AINES PLAINT rE ETLED! ‘ eT AMn TSB SHS a ALO HAE RES OTE EAMG
ONE OF THEM © PLATNTIBE ASiign WHY SINNT SHE ABSPSIND To ANY 2F THE MAND are rinate, Wit:
_ RAR PLAINAEEE A EQUESTID MarETARY RAIIRE, DEREMNANT stake tisol. ap HCE. wits Ne Nee)
pent PLACN TIE Te AVE Dra em Apaupsr “By Pl ATNTER: DOING Sb ONLY OhiaTEs. AYNENAZSITY
__ Permten STHIT HN) FNnATES AMO 2N CN JHE Pats 4y SHS Wea N27 RESPOND Ty BN? ARTE
ANCE HERG URSTINE Man eTAt RELIE/E” Mope or PLA LAT Meeiukerye HER Barticerrnds Hie AT
__RESFAaNDINE Je PLRZNT. TRE BE TENIMCES DEFEND ONE Shaka AsTioNs QaNSrrry 7 FREE SALE
__ MESLATION S GUA KANTEED By THE | s od AWEND, EMTS —
“3d AON 08 Agar MLZ) $14.59, 18°7, BIS» CSN BEIMENG IAD FAT BAN TIE UIE DEEERDANT t,&, “FS,
WAABE N, WHEN PLAZNEIPE MBDE jet AwlARE THAT PLALAGAIEE Ws KING DREN sii
Least PR SORE OTLUR MANS, DEFEND MH NOONT, TEA abieniby PRs FESSED Washo VAT RIN Af ASLIB re
___ SETTLEMENT ONLY SA¥e THAT oN PAPE Sud Mes RUNS WTS Aap, AL _BUP-DEPEN ba NT Thee.
Rus THES PRISON | Bee euse Nou, s Cnt BNEA OUR 4 BLAeis “MQ | AIBHE hy wliAIT LE |
bibs. tw Zik | RESPEC, ee aif Se ee [o Sete Ts sid aNBT Ol VSE Ei SHIT =.

 

 

 

 

 

 

 

“25. < Came Ei WENTS. "DEPENDENT. TTA. wanoren t DRLANEO Hi inihs BLIPRE Dee. Dowie $ af.

 

 

Pt TOe
____ VASE NOTA VY [KLE nl SAT sient LP 5 P%, “UWidreh Pehaviies PlLAtaGI Pe re Ablaiwiio
___EBXe@Ess PRAGaN AL PhabReTy, Aaa aPOUS Ta DEFENDING Thats. HE wis Pentog Civ. PLAIT-.

 

__ ERE Pot Bhuvays Eriaywé ABR ZAVANCES | PSA DrsaRepenrrul. LN BEEUSUNA To GE8N ORE A
___ OP TRY Ae TE ; PLATTER RELDAToS Ae Tees RECA RANE ANCOTNG Cary NERATEONS _
LT Ti8 ip AIATHSRITERS ae RASER ant NON ARNO BURL. JAINTBRBST DBF REINDANE “TELE. fer:
___ Tans COMSTETUTR FREE SPERA - -N= 2 uct VEBLATLoNs G4 ARGNTEBO_By [sta mR rOmeNT,
—43use Aadeo6,)-5. p18. US@ [3 }ayy SRR AOS
293, ON ak NEAR Ly GPS OM GatiNB UNTIL | Al4, APCASX Tad. STRAL zen DAYS, DERE ND AN
MY 2, Baw FERS OMIT MAMWAAER OF ABLoak DE Neal OTE OST. RES Tmetry ls SANs lin
__ MM DE PLATTE F batly PRATER f PLATNTLAF RB lzérans BELTERS TMS Del PLANT -
____ZER AR LLare WAN RIELTé tows LITERATUR APB ANE PA Tee Sede, TT AR RBar p. DRFEND-
--4NT, BOARS DEAITPA PLA’ LINTLEE Passissrsnt of: dis Apizarsas LUT EAATULe, DEFENDANT, Bw0-
_ pas. ALS ® DENIED PLAENTEE mt DE ALLY PRANTIOR OF Are RELT OT OM 5 Berets ne 408 -
ADS, Stim EVENT DEPENDANT, Bowles, Okage. oF Te. LEAST KESTATaIr UE RAN
‘DIO MAT WAABLY DRA PLACATDIFE ONE + ai, Tale DAM OF Plot NrERE KEL TOUS /RALTERE oF
gee A LLbtews Yeirere DEFER NDEAT, antes ORNGO-PLACNITE Yoo S7AdLaHT OAS a
_ Woestip-N-PRAaT IAS oF MTS % zi edmns BP Bhiccees TLS Arse HAVE BASILY BREN Aa
UCZDEO WIETH AOrnPLeANan OF T/FE “Leese REST ALO Tv E Misa nig Fe A LiunA FaeaBlins
To_ BRP RN ns4 NT, Pow FAS DENTALOE &eitarous ALTE AGTUBKS. WAS DUB Te PLAtAT Ie Pz
ra QLoRVA Netes Sf GAiAST DEF BNA ANE Bow RS, 1%, NON PENa-0B2GAL TIVTER EST. DiFEVD
_. FAST BawEOs Aurrans Qansiimere FR ies SPR! RAJ Ale ALULER RTA TS Wi Letrors Qu ana e
Ars ; 4:/9- ~CURODIF, 8 So SS) oe. .
ase 3:19-cv-00196- iP pore ot 61 Sf ae aN Rage 11 of 12
y Py ee - . ~

RED By Ya Ser0ebad, PATE use 18 ayy
AY4H. ON aR NEGA Y, B17, AAs hiuhiz. Te AUT OEP R NOANT, A, SNY DEK, aaPrpim OF SEM RETY

__ Arne? HMB TIED Ty6 UNLTR ON air & fa SUREESS "aay. STA L-WHTORO Re OLATNTIFE
__ABLY Ozeus Books fon Oiaas, PLALATOEK ARPA OTOL? WOR DEPEND ANT. SNYALE Gid-

_ ARE caER LAL Tries Wee Ca NELORNT eb TENTERNER UGS «N= ~ABBUBST Te STAER DEF Ew) ~-
84 4 PELTET -

ANS PAYNE Fok SEMEABL URES RES Pens ED “Sune THE WHETE Mia S7eLI You A

“ous, bask” “Oi Beaks Aiyswys tf) atm. WHITE © pawn ey THEM
LNG OBEN MYM OR Bite SEVERAL rz ABS nN

ARS, Sam. Events BERN On NT SNYDER HAv
_ Be JEFRMDANT  SANYIRR_NET Re TLS Far S0-2AYS ot nas iG ALLOA 2D TIE TAS GEL BIO VM 7
_ETRMALES, ALRERAOY EDCNTIeTEO, Wis Hin ALARADY. Apmis TTEe Th fey Stoie B aT Baars, -
Yo Bros PLAramiIeE Bask s vox TREEA FAS sf2Nhs, JAA EX AYANGR THIS Basics Pon OAs,

ty: SAM m EVENTS DEFEN DENT SNYhBE AF. S Prt nian Deed BOTY TE Ta_Ph avian, SAP ETY <=
PRaTeevIoN Ta OTHEK TINGE ¢, RSfeOLaLly | WHET TiN ATES | HGASED ON Nate PRI —
__ObreAl Inrenssr, 2, Race, Pphrecows MALtne ) AETAML OTN, PENILTY Fon, Cana aty ERT —
Ton S WT Auriga azrL pe ¢ INOT STAN INS SEF an 8 AA RVdNOie” O BYAAb, “THe Los op RELY

_ Gznus Books Pi Aue Buh we BN on PLStArcEee Bieicti LaTous PART Los APHIS ARLLELAUS
beiers . DEEPEN DANT, SNYDER Batis ~ N~ AoW ALTION QesTatuTls FABE. SAz ech. Russie,

af WA {[S

APNE unis! Puncslenbas NEAR TEONS, Alss EQUAL PoaTReTien Vial tons Gu CAR ANTELD.
BAZ St, kth, tend jah Arieiinets

ate Te arr We RELTATOMS Lr Teayeta tie _DEFENDascr

 

 

 

Ry 23 USA. Jarred oe VG usa i ;

ASTON BP. NEAR Bf, i= = $Tthl ava
_ FP Weis SU, OnAPLdenl Sue fe TSafe PRINZE PLL OER ZN: Metens IE SPiea coll WETTE

ENS ATES. AND Jor Non CRELDARN of THES UA Od uRei BicL ravens pee Clit PAZVIsmads

\
FREE of CHERGE te RES Peat Be TH AUMCURST OF REL cataus LITEM orf oninceN ine TR
IR AB TATOI KS BELTEMS TRIBSPECT 2F BN) ART pry ZN THEE MBN LIBR aves RAsEe.

eA Ae ab a TeAL, TRIE SAR ROT Oe Ty 1A, 2 LO

 

 

 

 

 

Aue anes SPRAZAS Z CEE uz REAM GEST Fan Resse
=LTATHAS BYR pys <n

me ee

 

Daa raenenta Ta 3 ee ‘ TAY PEAPLLE AN APE (Ad KA oe
a8, =Ans PNBNTS “BEBO E MASS. DENTED PLA A swDID ENT taney Fee.
THE BT mange EM END-Sa wi (EAS IE Ty  RELIA. maus LITKAATHIGS AlAT DV win LIK hie ; tan
_Tangunng te DAT 1 Agints DINE TS. DEREAUMGNT PR maust T. (GR GS cH Beit abans i LEt~

_RBOQATU 22 DL Atamrrt REGUBSTIFO GONeaeeNEn : plreyavenay. Faste ARowt Agate -n- AE RE |

__ Kan PEP ces NOT REL Taras LILTE RADARS THER EROME, DEE End neg, IftaS pee! Lite FED
__ HEISE an: HAE Eis PPaank PLAINTIRE Wt suatt LE TSR ATAIKE.. oe

ASG . SAME. Event? Ca ntrawotaes ta Ore | DEFENDANT MAMET DSi TEN_ALAenree: PE
ous Le TRRAran Bi, [208 STAM te Days 7s DATIE | “yield OE RENENT, MAMET HAS
RaiiLy RYVRILOALIE Maeiss To AN INBXE RUST ALE Sabley. OP Abi taros aeeeTuie., OBES

_ OONT Maus DLO NSTUSR THR LBAST Pesimert IVE MB Gn DEFEND Any, BM usr DEAtALe OF RELIW-

Tous ATTebArua PAeen A Buanern IN THE ALS PRAT Lee OF PLAENTAPE RR tétout BEATERS
REPENE RINT PAMUST AATIONG CONSTITUTE FRAG sfetak > ALWIFA, AND BQUAL PR at Satin] -

UZ LATIONS @F PLALWTEREKTGHTS QunneantGeD By 2 USA. Aas. (8; LZuUS2 32 3h.

| YT" fst i ¢th AnieNDMEINS. | ee -
Aa; 35/4. 09019 Gb) BS
A Ghanem jes 3:19-cv-00196- cyment 61 Filed 07/10/20 Page 12 of 4
ALO, SAmiz NER On. aerate yo Date BE EFENDANE M@usT DES Qu LARS Se CLAINTL Rp fio.
Nov Susp Al. SB-akRenit Grace Also Sue DEFEN GANT, [PAST ner ASE) nr Graal of div GAN -

LN7 =
OD 7936" ANDO GANTT A UOUSL, Conant WM LOATEO USITH t Augitetcras -BEFENDANE jvyAusT

- Waule Pare EB PLAZsTeee “NLT RRL Téroat LTA TURE URN BBO ser - Darenisne “Blau AL oe
gn Anson, iB /% Use 137) LAT

STON QaNsrr7UTR FREE S PERCE v7 (ity VToh Arians Ese te 58 Afoea,
iz 4 tA a , b-
__fsp Annan 2OYEINT EN een aN 4477, 87 ABT; 1 544 731 a
Ad. DEFENDANT, ig, Debts MeOLAdl ‘Ore Geton, Stak ALi.

Li RRBAAT Ss TOT PRI Te PLETE ieee Oiidantts ALL inpets., AAS THE | PENALTY Fak, Ph~

_ zines } NAVZINE FLLEN AytieVAA a Aanaons7 DEPE UNORINT. PELzS rvi8 HAVING Sy ka RE FAL-
_.. DA NT, DALES ANY S&L-SarnencRT NizOleAlS Typ LANDES ORAENINALIT, DELTSeg Si 4PEIVCS =
LS LAND Poni Nt ATE NS NETH AUT he AE CYS (EB ALOE IST eet AGTLAN S 2o Al
__ SprtuTes FREE SPIERGH aons PLAN ey bbs. Tad Eit7 25 ty ViIsLarrans PRG \SE AMEN prijentts

DE SFRMDENT, k, DELS S oyyeh Staisiaatuhen an on, NRA RE a (1301218 28,17.
j, Lad 628° 2.3 200 17 alt

Al 8B NP TBF bl VG IGF BID
“se eR” Tax, BEY oss ee 44 yb ax Cit: 72) FA, SE;S7; 5962

Spb, ae 5A, 4a, PRA 72
AG, DEFENaAn aX, AERAALE Sra SAL Mi Zau4t brApeten PREFCSSED Pienalt zeus
___PlAcarore se F | Havznls 2 Sue) MRA MRS Of S VT -Somensey MEOTIOL STARE UNDER AB suAn~
_VISIaN, “Pilar 12 ARZCFANUY, Oa MTTNILRUS CaMmmUnthA sean! | AML Tl Hid [FoR TILES, DEPEND -

_ Ans “Atome f AbTEaN RANSTLT UTS Rants apy RTL ATA nln Pick SPREE VY TaL-
; = 369, '3R0- 3835" 389,241; 319; 496; 407/701 j mong

AT IANS PER HZ Ue 2 LBB, 1st Groeten SB ‘gH 40, 5d So ST, BY lag Al Heo, 35; 92000 od hat

B95 Pres Quis ts f Dete won WT Es Knut va, Fae, * Sak CA ie PUNeSHan's PLE wap. ROR fh
____ Es GAZ EINGS Preeraise DEE sabeatlT (bawken Pain AN O SUEY Mara! BING Maite MuNTAAEhONs

: Ey MiuTIRRCeT IS. DEEN DENT kguFeman ee TENS AE ralsaraen, , Sg Seaa nro

_ a NSTITUTE BNESLATED wt Gare st ATI DEY IEF, Aivitees DIAS NTS 7G 145% IFRS saz yA. a3. 4”

be DAVE, SPreeT ts, > ‘fe JEX Hit  RETALLAZION 3 “INT MONS pra fOerahy

ASY -OF ECEIVO BMT |
ENS 7? HEPRNDANT a Maal, Ent Rye DENTAL SH ARIE baets Ende TO es LING LP TE MAVENE, Frbize ARr-

_ __ FeV narert- a= Let we LIS 4é8#INS DR PENGE: INT. Tikit TA AND CAT -Sare tet S/E7_ Mera SIRE axl
FEIN UA Cet et ery Ut SEA PONS DLT (AAT HET ELS. DED ENO RT “TRWeEN ACTIONS GO NSTITATIE

GONG AER Wey We RATATAT Tian rol A pO OE PUAZNWELPF PRIBE "SPIEEAIL PER A st Hiv eniteny
"2S 5380-363; 406 497; 43; 4935 ally

Efs OS, 7A, LAT; 34 1~3
Rice FAY 5 ee 32 40. ~eorba, boy. ——-

BGE &., DEBPapang, Ro pEAyea | Pa SEK CALLS ALLR&ED. cea aNSPLRALY-N-RETALTATION To. penal-
/ Ize PLAZ TLR Fon SUES, DEPENDANT PLAYED « FALLING CREBVANERS-N=-SUtNe ReAZNST. DE-~-

_ PENDANT PLA ¥Sa-AND_SOT-S7MERSET. PAD teAL. STAFE, QaNTINUSUS commun TLaaTions WITH

_AUTHstErles , -DBPENOANT, PLAYSe. AcTIaNS \ zal ATED PLAZNTIFR FRE Sferceld RTalT,
SPE* 732; 34 ppb aay” | 380-968, 393395; 700/ 407! y4aa 4a

_ PRR 1 st AMENDMENT! 4A, USO 1 9$5 OO Aoghat
adlb, DEPENORNT, tay Da NAIBLLY PRS, _SI0K GALL ALLEBED dan sPrRANY-N-REMLIATIN Re.

___PRNALTY To PLAZNTIFE Fon. FL LINe BRIRVAN UES; |4AVINE SUBD _DREENDANT, DONNELLY
ANA Sit- SoM ERSBT MEDLERL STAPF, AANTINUOUS Ca mMMANTICATIONS WITH AUTHORITIES , DGEFK-

PANT, RDoNNE LLY Aarons > OansTETUTES FREE Prenat \ VIeLAT Tans PER 4 St Ara RNDMENT, AQ
She! Hy? Wee. $18) 8)AG/ 53140} OF

_. Lge. 984.00
aK CALL, ans prnaay- -N-QRTALLATIOON, Ta PEN

I9T. DRERNDANT, 5. 3. ERTTERMAN, PAD, | S
ROS y4-ayroaih nN, oR

 

 

 

+ matte sivyhie ar _jdag 2 Me

Pj SL

 

 

 

 

 
